TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00186-CR




                                   Wardell Moore, Appellant

                                                 v.

                                  The State of Texas, Appellee



   FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
          NO. 2006R-041, HONORABLE DAN R. BECK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Wardell Moore is awaiting trial on an indictment for aggravated assault of a public

servant. Moore’s appointed lawyer filed a motion to dismiss the prosecution on speedy trial grounds.

The trial court signed an order granting the motion on the day it was filed, but the State moved for

reconsideration because it had not been given notice or an opportunity to reply. The trial court

granted the State’s motion and scheduled a hearing on the motion. Following the hearing, the

motion to dismiss was overruled. Moore then filed a pro se notice of appeal.

               An order overruling a motion to dismiss on speedy trial grounds is an unappealable

interlocutory order. Ex parte Jones, 449 S.W.2d 59, 60 (Tex. Crim. App. 1970). Whether the

motion should have been granted is an issue that may be raised on appeal following conviction. Id.
              The appeal is dismissed.




                                          ___________________________________________

                                          G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: May 25, 2007

Do Not Publish




                                             2